Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first action on the merits. Claims 1-12 are currently pending. 

Priority
This application claims foreign priority to 10-2019-0105285 dated 08/27/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 6, 7 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for transmitting data. 
Regarding claims 1, 6, 7 and 12, the limitation of (claim 1 being representative) receiving medical information data comprising unique receiver information; comparing the unique receiver information with a pre-stored mapping table to identify whether there is a medical information storage device corresponding to the unique receiver information; and when there is the medical information storage device corresponding to the unique receiver information, transmitting the medical information data to the identified medical information storage device is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting a non-transitory computer medium (in claim 6), a cloud server comprising a transceiver and a processor (in claim 7), and a cloud server (in claim 12) the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for non-transitory computer medium, a cloud server comprising a transceiver and a processor the claims encompass receiving, analyzing and transmitting information/data in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 6 recites the additional element of a non-transitory computer medium. Claim 7 recites the additional elements of a cloud server comprising a transceiver and a processor. Claim 12 recites the additional element of a cloud server. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for enabling access to medical information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claims 1, 7 and 12 further recites the additional element of a medical information acquisition device and/or a medical information storage device. These additional elements are recited at a high level of generality (i.e. a general means to output/receive/transmit data) amount to a location from which data is received or to which data is transmitted, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a non-transitory computer medium, a cloud server and a cloud server comprising a transceiver and a processor to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a medical information acquisition device and/or a medical information storage device were considered extra-solution activity (or alternatively generally linking the abstract idea to a particular technological environment). This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-6 and 8-11 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2 and 8 further define receiving first medical information data. Dependent claims 3 and 10 further define first unique receiver information. Dependent claims 4 and 9 further define receiving second medical information data. Dependent claims 5 and 11 further define second unique receiver information. Claims 2, 3, 8 and 9 further recite the additional elements of a first medical information acquisition device and a first medical information storage device which is analyzed in the same manner as the medical information acquisition device and the medical information storage device, supra. Claims 4, 5, 10 and 11 further recite the additional elements of a first medical information acquisition device which is analyzed in the same manner as the medical information acquisition device, supra. Claims 4, 5, 10 and 11 further recite the additional elements of a second medical information storage device which is analyzed in the same manner as the medical information storage device, supra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2017/0242963) and in further view of Eder (US 10839321).

REGARDING CLAIM 1
	Cohen discloses a data transmission method comprising: receiving medical information data comprising unique receiver information ([0006] teaches acquiring medical imaging data and [0053] teaches acquiring medical data (interpreted by examiner as receiving medical information data). [0007] teaches imaging data containing subject identifying information (interpreted by examiner as medical information data comprising unique receiver information). [0010] teaches the received medical imaging data contains metadata associated with the patient (also interpreted by examiner as unique receiver information); comparing the unique receiver information with a pre-stored [...information...] to identify whether there is a medical information storage device corresponding to the unique receiver information; and when there is the medical information storage device corresponding to the unique receiver information, transmitting the medical information data to the identified medical information storage device  [0010] teaches comparing the received metadata (interpreted by examiner as compare the first unique receiver information) with existing metadata (interpreted by examiner as pre- stored mapping table) associated with multiple existing patients to identify a subset of the existing patients who may be a potential match to the patient. Selection of an existing patient from among the subset is requested. When received, the medical imaging data is associated with the existing patient (interpreted by examiner as to identify whether there is a first medical information storage device corresponding to the first unique receiver information) ([0013] teaches transmitting the medical data (interpreted by examiner as transmit the first medical information data) from a device to a computer system and storing the data file (interpreted by examiner as to the first medical information storage device) associated with an identity of the patient.).

Cohen does not explicitly disclose, however Eder discloses:
a pre-stored mapping table (Eder at [21:54-56] teaches metadata mapping table (interpreted to correspond to the existing metadata of Cohen))
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Cohen with teaching of Eder since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the acquisition system of the primary reference using the metadata storage system, as found in the secondary reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

REGARDING CLAIM 2
Cohen and Eder disclose the limitation of claim 1.
Eder does not explicitly disclose, however Cohen further discloses:
The data transmission method of claim 1, wherein the receiving is to receive first medical information data comprising first unique receiver information from a first medical information acquisition device (Cohen at [0006] teaches acquiring medical imaging data and [0053] teaches acquiring medical data (interpreted by examiner as receiving first medical information data) from a device (interpreted by examiner as the first medical information acquisition device) [0007] teaches imaging data containing subject identifying information (interpreted by examiner as first medical information data comprising first unique receiver information). [0010] teaches the received medical imaging data contains metadata associated with the patient (also interpreted by examiner as first unique receiver information), the identifying is to compare the first unique receiver information with the pre- stored [...information...] to identify whether there is a first medical information storage device corresponding to the first unique receiver information, and the transmitting is to transmit the first medical information data to the first medical information storage device (Cohen [0013] teaches transmitting the medical data (interpreted by examiner as transmit the first medical information data) from a device to a computer system and storing the data file (interpreted by examiner as to the first medical information storage device) associated with an identity of the patient. [0010] teaches comparing the received metadata (interpreted by examiner as compare the first unique receiver information) with existing metadata (interpreted by examiner as pre- stored mapping table) associated with multiple existing patients to identify a subset of the existing patients who may be a potential match to the patient. Selection of an existing patient from among the subset is requested. When received, the medical imaging data is associated with the existing patient (interpreted by examiner as to identify whether there is a first medical information storage device corresponding to the first unique receiver information)).

Cohen does not explicitly disclose, however Eder discloses:
the pre-stored mapping table (Eder at [21:54-56] teaches metadata mapping table)

In addition, Cohen in view of Eder may not explicitly teach that the medical information storage device is a first medical information storage device; however, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Cohen and Eder based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Cohen teaches storing data associated with the identity of a person, storing the data file in a data storage device, associating the data file with the identity of the patient [see at least Cohen [0013]. The application of the recited method to the first medical storage device produces no new and unexpected result which would result in patentable significance over the teaching of Cohen and Eder; the application of the first medical information storage device does not change how the claim stores information.

REGARDING CLAIM 4
Cohen and Eder disclose the limitation of claims 1 and 2.
Eder does not explicitly disclose, however Cohen further discloses:
The data transmission method of claim 2, wherein the receiving is to further receive second medical information data comprising second unique receiver information from the first medical information acquisition device (Cohen at [0006] teaches acquiring medical imaging data and [0053] teaches acquiring medical data (interpreted by examiner as receiving second medical information data) from a device (interpreted by examiner as the second medical information acquisition device) [0007] teaches imaging data containing subject identifying information (interpreted by examiner as second medical information data comprising first unique receiver information). [0010] teaches the received medical imaging data contains metadata associated with the patient (also interpreted by examiner as second unique receiver information), the identifying is to further compare the second unique receiver information with the pre-stored [...information...] to identify whether there is a second medical information storage device corresponding to the second unique receiver information, and the transmitting is to transmit the second medical information data to the second medical information storage device (Cohen [0013] teaches transmitting the medical data (interpreted by examiner as transmit the second medical information data) from a device to a computer system and storing the data file (interpreted by examiner as to the second medical information storage device) associated with an identity of the patient. [0010] teaches comparing the received metadata (interpreted by examiner as compare the second unique receiver information) with existing metadata (interpreted by examiner as pre- stored mapping table) associated with multiple existing patients to identify a subset of the existing patients who may be a potential match to the patient. Selection of an existing patient from among the subset is requested. When received, the medical imaging data is associated with the existing patient (interpreted by examiner as to identify whether there is a second medical information storage device corresponding to the second unique receiver information)).

Cohen does not explicitly disclose, however Eder discloses:
the pre-stored mapping table (Eder at [21:54-56] teaches metadata mapping table)

In addition, Cohen in view of Eder may not explicitly teach that the medical information storage device is a second medical information storage device; however, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Cohen and Eder based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Cohen teaches storing data associated with the identity of a person, storing the data file in a data storage device, associating the data file with the identity of the patient [see at least Cohen [0013]. The application of the recited method to the second medical storage device produces no new and unexpected result which would result in patentable significance over the teaching of Cohen and Eder; the application of the first medical information storage device does not change how the claim stores information.

Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2017/0242963), in view of Eder (US 10839321) and in further view of Subramanian (US 2017/0300704).

REGARDING CLAIM 3
Cohen and Eder disclose the limitation of claims 1 and 2.
 Cohen and Eder does not explicitly disclose, however Subramanian further discloses:
The data transmission method of claim 2, wherein the first unique receiver information is generated based on identification information of the first medical information acquisition device and unique information of the first medical information storage device (Subramanian at [0021] teaches databases storing health information and [0022] teaches unique identifiers associated to devices (interpreted by examiner as first unique receiver information is generated based on identification information of the first medical information storage device) and [0028] teaches receiving machine identification information from a device (interpreted by examiner as first unique receiver information is generated based on identification information of the first medical information acquisition device) [0022] teaches unique identifiers associated to devices (interpreted by examiner as first unique receiver information)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Cohen and Eder to incorporate the method of transmission of data through devices based on unique identifiers as taught by Subramanian, with the motivation of providing and ensuring secure, controlled access to the database. (Subramanian at [0002]).

REGARDING CLAIM 5
Cohen and Eder disclose the limitation of claims 1 and 4.
 Cohen and Eder does not explicitly disclose, however Subramanian further discloses:
The data transmission method of claim 4, wherein the second unique receiver information is generated based on identification information of the first medical information acquisition device and unique information of the second medical information storage device (Subramanian at [0021] teaches databases (interpreted by examiner as the information storage device)  storing health information and [0022] teaches unique identifiers associated to devices (interpreted by examiner as second unique receiver information is generated based on identification information of the second medical information storage device) and [0028] teaches receiving machine identification information from a device (interpreted by examiner as second unique receiver information is generated based on identification information of the first medical information acquisition device)).

REGARDING CLAIM 6
Cohen and Eder disclose the limitation of claim 1.
Cohen and Eder does not explicitly disclose, however Subramanian further discloses:
A non-transitory computer-readable recording medium having recorded thereon a program which, when executed by a computer, performs the method according to claim 1 (Subramanian at [0025] teaches the use of including one or more program modules having instructions to perform one or more functions described herein and [0072] teaches non-transitory computer-readable instructions).

Claims 7, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2017/0242963), in view of Eder (US 10839321) and in further view of Derechin (US 2004/0109470).

REGARDING CLAIM 7
Cohen discloses a transceiver configured to receive medical information data comprising unique receiver information (Cohen at [0006] teaches acquiring medical imaging data and [0053] teaches acquiring medical data from a device (interpreted by examiner as a transceiver configured to receive medical information data) [0007] teaches imaging data containing subject identifying information (interpreted by examiner as medical information data comprising unique receiver information). [0010] teaches the received medical imaging data contains metadata associated with the patient (also interpreted by examiner as medical information data comprising unique receiver information), and a processor configured to compare the unique receiver information with a pre- stored [...information...]  to identify whether there is a medical information storage device corresponding to the unique receiver information and to control the transceiver to transmit the medical information data to the identified medical information storage device when there is the medical information storage device corresponding to the unique receiver information (Cohen [0039] teaches embodiments of method and/or system as described herein are performed by a data processor. [0013] teaches transmitting the medical data from a device to a computer system and storing the data file (interpreted by examiner as control the transceiver to transmit the medical information data to the identified medical information storage device when there is the medical information storage device corresponding to the unique receiver information) associated with an identity of the patient. [0010] teaches comparing the received metadata (interpreted by examiner as compare the unique receiver information) with existing metadata (interpreted by examiner as pre- stored mapping table) associated with multiple existing patients to identify a subset of the existing patients who may be a potential match to the patient. Selection of an existing patient from among the subset is requested. When received, the medical imaging data is associated with the existing patient (interpreted by examiner as processor configured to compare the unique receiver information with a pre- stored mapping table to identify whether there is a medical information storage device corresponding to the unique receiver information)). 

Cohen does not explicitly disclose, however Eder discloses:
a pre-stored mapping table (Eder at [21:54-56] teaches metadata mapping table (interpreted to correspond to the existing metadata of Cohen))

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Cohen with teaching of Eder since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the acquisition system of the primary reference using the metadata storage system, as found in the secondary reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

Cohen and Eder do not explicitly disclose, however Derechin discloses:
cloud server (Derechin at [0019] teaches data transmission via cloud)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Cohen and Eder to incorporate transmission of data through the use of a cloud server as taught by Derechin, with the motivation of providing transactional application forms with greatly reduced initial download and no installation on the client and providing a user-friendly interaction for remote applications (Derechin at [0037]).

REGARDING CLAIM 8
Cohen, Eder and Derechin disclose the limitation of claim 7.
 Eder and Derechin do not explicitly disclose, however Cohen further discloses:
The cloud server of claim 7, wherein the transceiver receives first medical information data comprising first unique receiver information from a first medical information acquisition device (Cohen at [0006] teaches acquiring medical imaging data and [0053] teaches acquiring medical data from a device (interpreted by examiner as the transceiver receives first medical information data) [0007] teaches imaging data containing subject identifying information (interpreted by examiner as first medical information data comprising first unique receiver information). [0010] teaches the received medical imaging data contains metadata associated with the patient (also interpreted by examiner as first unique receiver information), and the processor compares the first unique receiver information with the pre-stored [...information...] to identify whether there is a first medical information storage device corresponding to the first unique receiver information and controls the transceiver to transmit the first medical information data to the first medical information storage device (Cohen [0013] teaches transmitting the medical data (interpreted by examiner as transmit the first medical information data) from a device to a computer system and storing the data file (interpreted by examiner as to the first medical information storage device) associated with an identity of the patient. [0010] teaches comparing the received metadata (interpreted by examiner as a processor compares the first unique receiver information) with existing metadata (interpreted by examiner as pre- stored mapping table) associated with multiple existing patients to identify a subset of the existing patients who may be a potential match to the patient. Selection of an existing patient from among the subset is requested. When received, the medical imaging data is associated with the existing patient (interpreted by examiner as to identify whether there is a first medical information storage device corresponding to the first unique receiver information)).

Cohen and Derechin do not explicitly disclose, however Eder discloses:
a pre-stored mapping table (Eder at [21:54-56] teaches metadata mapping table (interpreted to correspond to the existing metadata of Cohen))

Cohen and Eder do not explicitly disclose, however Derechin discloses:
cloud server (Derechin at [0019] teaches data transmission via cloud)

In addition, Cohen in view of Eder and Derechin may not explicitly teach that the medical information storage device is a first medical information storage device; however, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Cohen, Eder and Derechin based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Cohen teaches storing data associated with the identity of a person, storing the data file in a data storage device, associating the data file with the identity of the patient [see at least Cohen [0013]. The application of the recited method to the first medical storage device produces no new and unexpected result which would result in patentable significance over the teaching of Cohen, Eder and Derechin; the application of the first medical information storage device does not change how the claim stores information.

REGARDING CLAIM 10
Cohen, Eder and Derechin disclose the limitation of claims 7 and 8.
 Eder and Derechin do not explicitly disclose, however Cohen further discloses:
The cloud server of claim 8, wherein the transceiver further receives second medical information data comprising second unique receiver information from the first medical information acquisition device (Cohen at [0006] teaches acquiring medical imaging data and [0053] teaches acquiring medical data from a device (interpreted by examiner as the transceiver receives second medical information data) [0007] teaches imaging data containing subject identifying information (interpreted by examiner as second medical information data comprising second unique receiver information). [0010] teaches the received medical imaging data contains metadata associated with the patient (also interpreted by examiner as second unique receiver information), and the processor compares the second unique receiver information with the pre- stored [...information...]  to identify whether there is a second medical information storage device corresponding to the second unique receiver information and controls the transceiver to transmit the second medical information data to the second medical information storage device (Cohen [0013] teaches transmitting the medical data (interpreted by examiner as transmit the second medical information data) from a device to a computer system and storing the data file (interpreted by examiner as to the second medical information storage device) associated with an identity of the patient. [0010] teaches comparing the received metadata (interpreted by examiner as a processor compares the second unique receiver information) with existing metadata (interpreted by examiner as pre- stored mapping table) associated with multiple existing patients to identify a subset of the existing patients who may be a potential match to the patient. Selection of an existing patient from among the subset is requested. When received, the medical imaging data is associated with the existing patient (interpreted by examiner as to identify whether there is a second medical information storage device corresponding to the second unique receiver information)).

Cohen and Derechin do not explicitly disclose, however Eder discloses:
a pre-stored mapping table (Eder at [21:54-56] teaches metadata mapping table (interpreted to correspond to the existing metadata of Cohen))

Cohen and Eder do not explicitly disclose, however Derechin discloses:
cloud server (Derechin at [0019] teaches data transmission via cloud)
In addition, Cohen in view of Eder and Derechin may not explicitly teach that the medical information storage device is a second medical information storage device; however, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Cohen, Eder and Derechin based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Cohen teaches storing data associated with the identity of a person, storing the data file in a data storage device, associating the data file with the identity of the patient [see at least Cohen [0013]. The application of the recited method to the second medical storage device produces no new and unexpected result which would result in patentable significance over the teaching of Cohen, Eder and Derechin; the application of the first medical information storage device does not change how the claim stores information.

REGARDING CLAIM 12
Claim 12 is analogous to Claim 7 thus claim 12 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 7.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2017/0242963), in view of Eder (US 10839321), in view of Derechin (US 2004/0109470) and in further view of Subramanian (US 2017/0300704).

REGARDING CLAIM 9
Cohen, Eder and Derechin disclose the limitation of claims 7 and 8.
 Cohen, Eder and Derechin do not explicitly disclose, however Subramanian further discloses:
The cloud server of claim 8, wherein the first unique receiver information is generated based on identification information of the first medical information acquisition device and unique information of the first medical information storage device (Subramanian at [0021] teaches databases storing health information and [0022] teaches unique identifiers associated to devices (interpreted by examiner as first unique receiver information is generated based on identification information of the first medical information storage device) and [0028] teaches receiving machine identification information from a device (interpreted by examiner as first unique receiver information is generated based on identification information of the first medical information acquisition device) [0022] teaches unique identifiers associated to devices (interpreted by examiner as first unique receiver information)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Cohen, Eder and Derechin to incorporate the method of transmission of data through devices based on unique identifiers as taught by Subramanian, with the motivation of providing and ensuring secure, controlled access to the database. (Subramanian at [0002]).

REGARDING CLAIM 11
Cohen, Eder and Derechin disclose the limitation of claims 7, 8 and 10.
 Cohen, Eder and Derechin do not explicitly disclose, however Subramanian further discloses:
The cloud server of claim 10, wherein the second unique receiver information is generated based on identification information of the first medical information acquisition device and unique information of the second medical information storage device (Subramanian at [0021] teaches databases storing health information and [0022] teaches unique identifiers associated to devices (interpreted by examiner as second unique receiver information is generated based on identification information of the second medical information storage device) and [0028] teaches receiving machine identification information from a device (interpreted by examiner as second unique receiver information is generated based on identification information of the second medical information acquisition device) [0022] teaches unique identifiers associated to devices (interpreted by examiner as second unique receiver information)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Snell (US 5722999) teaches system and method for storing and displaying historical medical data measured by an implantable medical device. Kim (US 2016/0162705) teaches apparatus and method for managing health data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/L.T.K./Examiner, Art Unit 3626          

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626